Exhibit 10.79

 

LOGO [g82527g32e53.jpg]

  

Autobytel Inc.

Human Resources Department

18872 MacArthur Boulevard, Suite 200

Irvine, CA 92612-1400

Voice: (949) 862-1312

Fax: (949) 797-0428

Memo

 

DATE:

   March 1, 2009

TO:

   Curt Dewalt

FROM:            

   Glenn Fuller – EVP, Chief Legal and Administrative Officer and Secretary

CC:

   Jeff Coats – President and CEO

RE:

   Promotion

 

 

It is a pleasure to inform you of your promotion to SVP and Chief Financial
Officer at Autobytel Inc. In this position you will continue to report to Jeff
Coats, President and CEO. Following is a summary of your promotion.

 

New Position:   SVP and Chief Financial Officer Semi-Monthly Rate:   $10,416.67
($250,000 Approximate Annually) Effective Date:   March 1, 2009
Bonus Opportunity:           You shall be entitled to participate in annual
incentive bonus plans, if any, that may be adopted by the Company from time to
time and that are afforded generally to persons employed by the Company at your
position level (subject to the terms and conditions of any such annual incentive
bonus plans). Should such an annual incentive bonus plan be adopted for any
annual period, your target annual incentive bonus opportunity will be as
established by the Company for each annual period, which is anticipated to be up
to 55% of your annualized salary (i.e., 12 x Base Monthly Salary) based on
achievement of objectives specified by the Company each annual incentive bonus
period (which may include Company-wide performance objectives, divisional or
department performance objectives and/or individual performance objectives,
allocated between and among such performance objectives as the Company may
determine). Specific annual incentive bonus plan details target bonus
opportunity and objectives for each annual bonus plan period will be set forth
in written documents signed by the parties. You understand that the Company’s
annual bonus plans, their structure and components, specific target bonus
opportunities and objectives, and the achievement of objectives and payouts, if
any, thereunder are subject to the sole discretion of the Company’s Board of
Directors, or a committee thereof.

Please feel free to call if you have any questions.

Best regards,

Autobytel Inc.

/s/ Glenn E. Fuller

Glenn Fuller

EVP, Chief Legal and Administrative Officer and Secretary



--------------------------------------------------------------------------------

LOGO [g82527g32e53.jpg]

  

Autobytel Inc.

Human Resources Department

18872 MacArthur Boulevard, Suite 200

Irvine, CA 92612-1400

Voice: (949) 862-1312

Fax: (949) 797-0428

Memo

 

DATE:

   Effective as of December 8, 2008

TO:

   Curt Dewalt

FROM:            

   Glenn Fuller – EVP, Chief Legal and Administrative Officer and Secretary

CC:

   Jeff Coats – President and CEO

RE:

   Promotion

 

 

It is a pleasure to inform you of your promotion to SVP, Finance and Controller
at Autobytel Inc. In this position you will report to Jeff Coats, President and
CEO. Following is a summary of your promotion.

 

New Position:   SVP, Finance and Controller Effective Date:   December 8, 2008
Bonus Opportunity:               To be determined by the Board of Directors at a
later date.

Please feel free to call if you have any questions.

Best regards,

Autobytel Inc.

/s/ Glenn E. Fuller

Glenn Fuller

EVP, Chief Legal and Administrative Officer and Secretary



--------------------------------------------------------------------------------

October 4, 2007

Curtis DeWalt

6 Via Liebre

Rancho Santa Margarita, CA 92688

Dear Curtis:

It is a pleasure to offer you the position of VP, Finance at Autobytel Inc.
Please be reminded that our offer of employment is contingent upon completion of
board approval, background check and your reviewing and accepting the terms of
our various pre-hire and new-hire documents, including the employee handbook,
the Confidentiality Agreement, the Arbitration Agreement, the Securities Trading
Policy, and the Code of Conduct and Ethics for Employees, Officers and
Directors. Following is a summary of our offer:

 

Position:    VP, Finance Semi-Monthly Rate:    $8,333.34 ($200,000 Annually)
Hire Date:    October 30, 2007 Stock Options:    140,000 subject to board
approval and applicable securities laws Bonus Opportunity:    Target bonus
opportunity is up to 35%, on an annual basis based on achievement of specified
objectives. Specific objectives and plan details to be outlined in a separate
document and incorporated herein by reference. Bonus will be prorated based upon
actual time worked within the first year of employment. Signing Bonus:   
$25,000 payable with the first payroll cycle Vacation:    Annual accrual of 3
weeks per year

As a condition of employment, you will be required to sign the standard Employee
Confidentiality Agreement and the Arbitration Agreement, which will apply during
your employment with the Company and thereafter. Two originals of each of these
agreements are enclosed for your review. Upon acceptance of this offer of
employment, please sign and/or date in the designated areas, and return two
signed originals of each directly to me. Lorna Larson, Autobytel Inc.’s VP,
Human Resources, will then sign and return one complete package to you for your
records upon your hire date.

Enclosed you will also find information regarding our benefits package and other
new hire paperwork. Please review the information, complete as much as possible,
and bring it with you on your first day of employment. If you have any questions
or concerns they will be addressed during your new hire orientation or you may
contact Susanna Larson at (949)862-1312.

This offer of employment is contingent on your ability to comply with all
applicable State and Federal regulations, including without limitation
requirements, relating to the I-9 employment authorization verification process.
A list of acceptable documents is enclosed. Please bring documents to verify
employment eligibility on your first day of work.



--------------------------------------------------------------------------------

The provisions of this letter are severable which means that if any part of the
letter is legally unenforceable, the other provisions shall remain fully valid
and enforceable. This letter sets forth our complete understanding regarding the
matters addressed herein and supersedes all previous agreements or
understandings between you and the Company, whether written or oral.

Curtis, while we sincerely hope your employment relationship with Autobytel Inc.
will be mutually rewarding, we want to be clear that by our policy, your
employment is “at will” and there is no express or implied contract of
employment for a specified period of time. This means that you may resign at any
time without notice and that Autobytel Inc. may terminate your employment or
change the terms of your employment, including but not limited to your duties,
position, or compensation, at any time without cause and without notice. Our
at-will employment policy may not be changed except by an explicit written
agreement signed by both you and the President and CEO of Autobytel Inc. This
policy supersedes any prior written or oral communications to the contrary.

In addition, Autobytel requires that you comply with all terms of any employment
agreement that you may have with your current or former employer, Roth Staffing
Companies, Inc. Specifically, Autobytel expects that you will comply with any
notification requirements of any agreement with Roth Staffing Companies, Inc.,
and Autobytel will adjust your start date accordingly to accommodate any
required notice period.

Autobytel further expects that you will comply with any confidentiality
provisions of any agreement with Roth Staffing Companies, Inc. Moreover, and
regardless of whether you have a written agreement with Roth Staffing Companies,
Inc., Autobytel does not want you to disclose to us or provide copies of any
confidential, proprietary, or trade secret information from Roth Staffing
Companies, Inc.

This offer shall expire 3 days from date of issue. Please indicate acceptance of
our offer by signing and returning the enclosed copy of this letter. By signing
this offer letter you also will be acknowledging that you are not relying on any
promises or representations other than those set forth above in deciding to
accept this conditional offer of employment. You may fax a signed copy, if you
wish, to our confidential fax at (949) 797-0532. Feel free to call if you have
questions. We look forward to having you join the Autobytel Inc. team.

 

/s/ Curtis DeWalt

Curtis DeWalt

Best regards,

Autobytel Inc.

 

/s/ Lorna Larson

Lorna Larson VP, Human Resources